EXHIBIT 10.25

AMENDMENT NO. 2 TO
SENIOR UNSECURED SUPPLEMENTAL LINE OF CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of January 28, 2004 (the "Amendment"), to the SENIOR
UNSECURED SUPPLEMENTAL LINE OF CREDIT AGREEMENT, dated as of February 5, 2003
(the "Line of Credit Agreement"), between REVLON CONSUMER PRODUCTS CORPORATION
(the "Borrower") and MACANDREWS & FORBES HOLDINGS INC. (the "Lender").

WHEREAS, the Borrower has requested, and the Lender has agreed, to extend the
termination date of the line of credit facility provided under the Line of
Credit Agreement.

NOW THEREFORE, in consideration of the premises and the agreements herein, the
Borrower hereby agrees with the Lender as follows:

1.    Definitions.  All terms used herein which are defined in the Line of
Credit Agreement and not otherwise defined herein are used herein as defined
therein.

2.    Amendment.

(a)    The definition of "Commitment " in Section 1.1 of the Line of Credit
Agreement is hereby amended by deleting the date "December 31, 2004" in the
fifth line thereof and substituting the date "June 30, 2005" in lieu thereof.

(b)    The definition of "Termination Date" in Section 1.1 of the Line of Credit
Agreement is hereby amended by deleting the date "December 31, 2004" in the
first line thereof and substituting the date "June 30, 2005" in lieu thereof.

3.    Condition to Effectiveness. This Amendment shall become effective on and
as of the date first written above.

4.    Continued Effectiveness of the Line of Credit Agreement. Except as
otherwise expressly provided herein, the Line of Credit Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that on and after the date hereof all references in the Line
of Credit Agreement to "this Agreement", "hereto", "hereof", "hereunder" or
words of like import referring to the Line of Credit Agreement shall mean the
Line of Credit Agreement as amended by this Amendment. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Lender under the Line of Credit Agreement.

5.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

6.    Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

7.    Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

[This space left intentionally blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

[spacer.gif] REVLON CONSUMER PRODUCTS CORPORATION

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/ ROBERT K. KRETZMAN
Name:  Robert K. Kretzman
Title:    Executive Vice President and
             Chief Legal Officer

[spacer.gif] MACANDREWS & FORBES HOLDINGS INC.

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/ TODD J. SLOTKIN
Name:  Todd J. Slotkin
Title:     Executive Vice President and
              Chief Financial Officer

2


--------------------------------------------------------------------------------
